DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as soap bar with at least one perfume oil or perfume ingredient; a soap ingredients which may include fatty acid soaps or syndet surfactants; a polymer as defined as either an N-vinylpyrrolidone or an unsaturated ethylenically polymerizable monomer; optionally water and cosmetic ingredients.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claims state the term “known cosmetic ingredient”. This term is indefinite because it assumes that cosmetic ingredients are widely “known.” The specification speaks to the ingredients by the qualifier “known” is indefinite for creating confusion. Appropriate corrections are required.

Claim 5 state the term “and/or” in describing the repeating units. This terminology is confusing because it does not definitively call out whether the units are included or not. Corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO (2006/128313)
WO ‘313 discloses a solid soap bar comprising a detergent material, a fragrance, a polymer and other benefit materials make up the solid composition (page 2, lines 5-12).  The detergent material may include fatty acid soaps, anionic surfactants such as sodium lauryl sulfates, isethionates and mixtures thereof (page 3, lines 1-5).  The amount of surfactants are exemplified as being 97% for fatty acid soaps to 68% for sodium cocoyl isethionate (page 6 and 7).  With respect to the polymeric component in WO ‘313, typical polymer such as polyvinyl pyrrolidone and water soluble polyacrylates are suggested (page 4, lines 16-23) having amounts of water solubility from 0.1 to 25 w/v% and  required in amounts from 0.01 to 10% (page 3, line 24-page 4, line 3); and benefit agents, which are optionally claimed, are included within the compositions of WO ‘313 from 0.1 to 10% (page 3, lines 8-15).
The water solubility measured at 0.01 g in 100g of water at a pH of 4-9 is silent within WO ‘313. This limitation would have been obvious given that the same water soluble polymeric material such as polyacrylates and polyvinylpyrrolidone are suggested in WO ‘313 as polymers utilized in their bar compositions. Furthermore, the importance of providing a polymeric material with similar benefits as the claimed inventors such as softening when exposed to water or moisture and hardens again when moisture exposure is removed (abstract) and also the polymers are water soluble which reads on 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim 1-2, 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandary et al (5,998,341).
Bhandary et al disclose a composition for personal or fabric washing comprising 25-70% of surface active agents; 0.05 to 5% of a water soluble polymer and/or copolymer; 15-50% of water and additional additives to balance (abstract).  Bhandary et al teach that the water soluble polymers include polyacrylic and polymethacrylic acid; and acrylic/methacrylic acid copolymers (col. 2, lines 26-36). Table 4 teaches a soap bar comprising 80% soap; 0.5% PAA polymer; 17.3 of water; and 1.8% perfume.
Bhandary is silent with respect to the water solubility measured at 0.01 g in 100g of water at a pH of 4-9. This limitation would have been obvious given that the same water soluble polymeric material such as polyacrylates and copolymers of acrylic/methacrylic acid copolymers are suggested in Bhandary et al as polymers utilized in their bar compositions. Furthermore, the importance of providing a polymeric material with similar benefits such as superior physical properties and end user 
With respect to claim 6, which calls out proportions of said polymer being from 21-60% methacrylic and 40-60% ethyl acrylate. Bhandary et al comprises repeating units comprised of the aforementioned in combination but is silent with respect to the percentages. One skilled in the art, in the absence of a showing to the contrary would have optimized the amount of repeating units to derive the polymer as claimed given that the units are suggested in combination, which could be mixtures of varying proportions as suggested by Bhandary et al. Therefore, utilizing a combination of repeating units is already suggested in Bhandary et al for the purpose of creating a soap bar that speaks to benefits of utilizing polymers, is not novel since optimizing of ranges is held to have been obvious with the skilled artisan of ordinary skill.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandary et al (5,998,341) in view of Chourey et al (2014/0053508).
Bhandary et al is relied upon as set forth above. Specifically, Bhandary et al do not teach additional syndet surfactants and perfume oil fragrances.
Chourey et al disclose a soap bar comprising 20-80% soap; 2-40% polyols, 0.1 to 5 parts polymer such as acrylates; 5 to 50% water (0012-0014). In addition to the soap component, Chourey et al teach 1 to 30% of non-soap surfactants such s sodium lauryl sulfate (0049-0051) and that the polymer includes acrylates, polyacrylic acids or sodium polyacrylates (0052) and acrylates copolymers (0053-0054). Chourey further teach the inclusion of perfumes such as perfume neat oils from Firmenich, IFF and Givaudan (0067). Table 9 discloses 40% soap; 32% water; 0.5% perfume and 4% sodium lauryl sulfate.
It would have been obvious to the skilled artisan to include syndet surfactants such sodium lauryl sulfate to the bar compositions of Bhandary et al sine Chourey et al teach that syndet surfactants are included or utilized for mildness and higher lather (004). Therefore, the inclusion of syndet surfactants would have aided in an additive or cumulative manner in the compositions of Bhandary et al, absent a showing to the contrary.
With respect to the perfume oil suggested by Chourey et al. One skilled in the art would have included the perfume oil from various origins, for their intended purpose in olfactory purposes in bar compositions for personal or laundry applications.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew (571-272-2817) The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761